The plaintiff sued to
recover $4,400 on the ground that the Bank of Manhattan Company, with whom it maintained a checking account, had improperly paid a check in that amount upon a forged indorsement. The Bank of Manhattan Company denied the forgery and impleaded the Chemical Bank and Trust Company which had presented the check for collection and recovered a judgment over as against said defendant. The Chemical Bank and Trust Company impleaded William L. Abrams who had deposited the check in his account with said bank and recovered a judgment over against him. Judgment entered on a directed verdict in favor of plaintiff against defendant, President and Directors of The Manhattan Company, and in favor of President and Directors of The Manhattan Company against the impleaded defendant Chemical Bank and Trust Company, and in favor of the impleaded defendant Chemical Bank and Trust Company against the impleaded defendant, William L. Abrams, unanimously affirmed, with costs to plaintiff against President and Directors of The Manhattan Company, with costs to the defendant President and Directors of The Manhattan Company against the impleaded defendant Chemical Bank and Trust Company, and with costs to the impleaded defendant Chemical Bank and Trust Company against the impleaded defendant William L. Abrams. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.